DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 20, 2021.
Applicant's election with traverse of Species A, Figs. 1-5, in the reply filed on May 20, 2021 is acknowledged.  The traversal is on the grounds that “the claims of the present invention would appear to be part of an overlapping search area”.  
This is not found persuasive as at least the elected species is different from the other species in how the arms are connected to the drive units, further arms and effector(s).  Each of these species would requires a search strategy different and separate from the other and is thus a burden on the Examiner.  See MPEP 808.02 which states that undue search burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted  in the time allotted for a single invention.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10-12, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. (US 2014/0067115).
Minami discloses and shows a robotic handling apparatus comprising: 
a first arm member (15, right arm) configured to pivot about a first pivot axis (105); 
a first drive unit (not shown, see para. 0041) configured to bring the first arm member into motion; 
a second arm member (16, right arm) configured to pivot about a second pivot axis (106), the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (16, left arm) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end portion of the second arm member and the distal end portion of the third arm member (Figs. 5A-G).

claim 2, the distance is changeable in accordance with a movement of at least one of the second arm member and the third arm member (see Figs. 5A-G and 6A-H).
Regarding claim 3, a first wrist joint (107) that allows the second arm (16, right arm) to pivot with respect to the carrier unit when the distance is changed; and 
a second wrist joint (also 107) that allows the third arm (16, left arm) to pivot with respect to the carrier unit when the distance is changed, 
wherein the carrier unit includes a movable link, a movement of the movable link causing a change in the changeable distance.
Regarding claim 10, Minami discloses and shows a link mechanism for a robotic handling apparatus, the link mechanism comprising: 
a first arm member (15, right arm) configured to pivot about a first pivot axis (105); 
a second arm member (16, right arm) configured to pivot about a second pivot axis (106), the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (16, left arm) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end portion of the second arm member and the distal end portion of the third arm member (Figs. 5A-G).
Regarding claim 11, the distance is changeable in accordance with a movement of at least one of the second arm member and the third arm member (see Figs. 5A-G and 6A-H).
Regarding claim 12, a first wrist joint (107) that allows the second arm (16, right arm) to pivot with respect to the carrier unit when the distance is changed; and 

wherein the carrier unit includes a movable link, a movement of the movable link causing a change in the changeable distance.
Regarding claim 17, Minami discloses and shows a robotic handling apparatus including:
a robotic handling apparatus comprising: 
a first arm member (15, right arm) configured to pivot about a first pivot axis (105); 
a first drive unit (not shown, see para. 0041) configured to bring the first arm member into motion; 
a second arm member (16, right arm) configured to pivot about a second pivot axis (106), the second arm member being connected to the first arm member and having a distal end portion; 
a third arm member (16, left arm) configured to pivot about a third pivot axis, the third arm member having a distal end portion; and 
a carrier unit connected to the distal end portion of the second arm member and the distal end portion of the third arm member to define a distance between the distal end portion of the second arm member and the distal end portion of the third arm member (Figs. 5A-G); and
a controller (2) configured to control the robotic handling apparatus and to cause the distance to change.
Regarding claim 20, the controller includes a circuitry configured to control the handling mechanism (Examiner takes Official Notice that a robot having a controller (a robot that is not operated by hand) would have circuitry (wiring) connected to motors, drive units, etc. to control the robot and its features).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Minami, as applied to claim 2, in view of Won et al. (2016/0133502).
Minami describes the invention of claim 2 as described elsewhere above, to include a fourth arm member.  Minami does not describe a second through fourth drive unit. 
Won teaches a robot having a motor for each of the first and second arm so as to precisely position the arms.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to ensure Minami includes a second drive unit configured to bring the second arm member into motion; a third drive unit con figured to bring the third arm member into motion; and a fourth drive unit configured to bring the fourth arm member into motion such that each arm may be positioned precisely.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Minami, as applied to claim 17, in view of Saracen et al. (2005/0234327).
Minami describes the invention of claim 17 as described elsewhere above.  Minami does not describe a vertical motion mechanism.  Saracen teaches a robot having a vertical motion mechanism configured to raise and lower the first arm member, the second arm member, the third arm member, and the carrier unit as a unit in a height direction, the robot adds a vertical translation to the other movements.

Allowable Subject Matter
Claims 4, 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658